t c memo united_states tax_court debra l chase petitioner v commissioner of internal revenue respondent docket no 7206-o1l filed date debra l chase pro_se sheara l gelman for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on the parties cross-motions for summary_judgment pursuant to rule a 1‘ rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references - - summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 we are satisfied that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law as explained in detail below we shall grant respondent’s motion for summary_judgment and deny petitioner’s motion for summary_judgment are to sections of the internal_revenue_code as amended background petitioner failed to file tax returns for and on date respondent issued notices of deficiency to petitioner determining deficiencies in and additions to her federal income taxes for and respondent determined that petitioner failed to report wage income during the years in guestion based upon information provided to respondent by third- party payors on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing on date petitioner filed with respondent a request for a collection_due_process_hearing that included a request that respondent provide petitioner with a summary record of assessment and any documents showing that petitioner is liable for a specific tax on date appeals officer gerald d sackett wrote a letter to petitioner enclosing transcripts of her accounts to demonstrate that tax assessments had been entered against her for and petitioner’s case was subsegquently transferred to appeals officer nancy d johnson appeals officer johnson concluded that it was unclear whether petitioner received the notices of deficiency dated date and therefore informed petitioner that she would be q4e- permitted to offer documentation to the appeals_office challenging the amount of the wage income attributed to her in the notices of deficiency in early date appeals officer johnson conducted an administrative hearing in petitioner’s case by letter to petitioner dated date appeals officer johnson provided petitioner with certificates of official record ie forms certificate of assessments payments and other specified matters dated date and informed petitioner that she should immediately submit any additional information regarding her case petitioner did not provide the appeals_office with any additional information the forms show that on date respondent entered assessments against petitioner for taxes and additions to taxes set forth in the notices of deficiency for and and statutory interest and penalties for failure to pay the taxes in addition on august september and date respondent issued to petitioner notices of balance due for and on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or stating that respondent would proceed with collection against petitioner for and the notice - - of determination stated in pertinent part that the secretary had complied with all applicable laws and administrative procedures in the examination assessment and collection actions taken in the matter the appeals officer assigned to the matter had no prior involvement with respect to petitioner’s tax_liabilities and the appeals_office would not consider petitioner’s challenge to the existence of her tax_liabilities because her arguments were based on political constitutional conscientious or similar grounds petitioner filed with the court a petition for lien or levy action under code sec_6320 or sec_6330 seeking review of respondent’s notice_of_determination petitioner subsequently filed an amended petition that included allegations that respondent failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 and respondent failed to consider whether petitioner is liable for federal income taxes after respondent filed an answer to the amended petition petitioner filed a motion for summary_judgment asserting that there is no dispute as to a material fact and petitioner is at the time the petition was filed petitioner was residing in allen tex -- - entitled to judgment as a matter of law petitioner maintains that respondent’s notice_of_determination is arbitrary and capricious and that the appeals officer failed to consider properly petitioner’s assertion that she did not receive income from a taxable source during and respondent filed an objection to petitioner’s motion respondent also filed a motion for summary_judgment respondent contends that petitioner failed to raise any valid claims with respect to the existence or amount of her tax_liabilities for and respondent further asserts that the appeals officer properly verified that the requirements of all applicable laws and administrative procedures were met with regard to the assessment and collection actions taken in this case petitioner filed an objection to respondent’s motion this matter was called for hearing at the court’s motions session held in washington d c counsel for respondent appeared at the hearing and presented argument in support of respondent’s motion no appearance was made by or on behalf of petitioner at the hearing nor did petitioner file with the court a written_statement pursuant to rule c discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after - notice_and_demand for payment the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6320 and sec_6330 generally provide that the commissioner cannot proceed with collection by way of a lien or levy action until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied the person has an opportunity for judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters a person may raise at an appeals_office hearing in sum sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office --- - hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in either the tax_court or federal district_court petitioner challenges the existence of the asserted tax_liabilities for and on the grounds that she did not receive income from a taxable source and respondent failed to demonstrate that she is liable for federal income taxes although respondent determined that the income in question is attributable to taxable wages petitioner never identified the alleged nontaxable source of the income nor did she expressly deny receiving the wages in question the record shows that appeals officer johnson gave petitioner every opportunity to produce documentation in support of her position petitioner’s arguments that she is not subject_to federal income taxes and that she did not earn taxable_income during and are frivolous and groundless goza v commissioner supra as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so - might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir petitioner next contends that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required under sec_6330 we reject petitioner’s argument inasmuch as the record shows that the appeals officer obtained reviewed and provided petitioner with copies of forms with regard to petitioner’s account for and federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record of assessment through supporting records must provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs we have held that forms are presumptive evidence on which an appeals officer may rely to verify that an assessment was made against a person for purposes of sec_6320 and sec_6330 115_tc_35 see 118_tc_162 petitioner has not demonstrated any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the -- - forms davis v commissioner supra pincite accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a valid issue for review and there being no dispute as to a material fact it follows that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalties in collection review cases 115_tc_576 although we shall not impose a penalty upon petitioner pursuant to sec_6673 we admonish petitioner that the court will consider imposing such a penalty should she return to the court and advance similar arguments in the future to reflect the foregoing an order and decision will be entered granting respondent’s motion for summary_judgment and denying petitioner’s motion for summary_judgment
